—Action to recover damages and for an injunction to restrain unfair competition. Eastern Air Devices, Inc., plaintiff in action No. 1, appeals from so much of an order as grants defendants leave to reargue their motion to dismiss for insufficiency the third and fourth causes of action and as grants defendants’ motion to dismiss the fifth cause of action. Defendants appeal from so much of the order as denies their motion on reargument to dismiss the third and fourth causes of action and as denies their motion to dismiss the sixth cause of action. Order modified on the law by striking from the second ordering paragraph the word “denied” and by substituting in lien thereof the word “granted”. As so modified the order is affirmed, without costs. The mere fact that the individual defendants were former officers, directors and stockholders does not require them to refrain from inducing employees of the plain*762tiff, not bound by a contract for a definite term, to enter their employ. (Coleman & Morris v. Pisciotta, 279 App. Div. 656.) Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ., concur.